— In an action to set aside a deed to real property, the defendants appeal from a judgment of the Supreme Court, Kings County (Rigler, J.), dated November 24, 1984, which, inter alia, set aside and canceled a certain deed, after a nonjury trial.
Judgment affirmed, without costs or disbursements.
We find that the court properly denied the defendants’ request for the disclosure of the plaintiffs welfare records. Since special circumstances were not present herein, the disclosure of the records was appropriately restricted (see, Early v County of Nassau, 98 AD2d 789; Addie W. v Charles U., 44 AD2d 727).
We have considered the defendants’ other contentions and find them to be without merit. Mollen, P. J., Lawrence, Kunzeman and Kooper, JJ., concur.